IN THE
                                TENTH COURT OF APPEALS



                                        No. 10-11-00472-CR

                                   IN RE JULIUS STEWART


                                        Original Proceeding



                                MEMORANDUM OPINION


        The application (petition) for writ of mandamus is denied.1



                                                           REX D. DAVIS
                                                           Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed January 11, 2012
Do not publish
[OT06]

1  The application has numerous procedural deficiencies. It lacks all of the requirements of Rule of
Appellate Procedure 52.3 and, other than citation references to judicial recusal and disqualification, fails
to inform the Court of the nature of the proceeding and the identity of the parties. See TEX. R. APP. P. 52.3.
It lacks a record. See id. 52.3(k), 52.7(a). It lacks proof of service on the Respondent(s) and the Real-Party-
in-Interest, and it is not signed by the relator. See id. 9.1, 9.5, 52.2. Because of our disposition and to
expedite it, we will implement Rule 2 and suspend these rules. Id. 2.